Case 2:20-cv-05062-PA-PJW Document 12 Filed 06/22/20 Page 1 of 1 Page ID #:42

 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   EDINAUZA LASKY,                               CV 20-05062 PA (PJWx)
12                 Plaintiff,                      JUDGMENT
13          v.
14   TOYOTA MOTOR CREDIT
     CORPORATION d/b/a/ LEXUS
15   FINANCIAL SERVICES,
16                 Defendants.
17
18         Pursuant to the Court’s June 22, 2020 Order dismissing this action for lack of
19   prosecution and for failure to comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: June 22, 2020                             _________________________________
                                                                 Percy Anderson
25
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
